09/01/2021


               IN THE SUPREME COURT OF THE STATE OF MONTANA                  Air 3
                                                                             (7    .3 1 2021
                                                                                      Case Number: AF 06-0536

                                                                       Bowen
                                      AF 06-0536                     Clerk of Greenw000
                                                                        StateSupreme
                                                                              of       °bur,
                                                                                 Montana




 IN THE MATTER OF APPOINTMENT
                                                                ORDER
 TO THE DISTRICT COURT COUNCIL




      The term of District Court Council member Glen Welch, Juvenile Probation
member, expired when he retired. Pursuant to § 3-1-1602(i), MCA, the Juvenile Probation
Officers Association has nominated Christine Kowalski as Mr. Welch's replacement on
the District Court Council.
      Therefore, and with thanks to Mr. Welch for his service on the District Court
Council,
      IT IS ORDERED that Christine Kowalski is hereby appointed to the District Court
Council to serve the remainder of Mr. Welch's term, which will expire on June 30, 2022.
      The Clerk is directed to provide copies of this Order to the Secretary of State; to
Glen Welch; to Christine Kowalski; to the remaining rnembers of the District Court
Council; to Beth McLaughlin, Court Administrator; to Shauna Ryan, Judicial Education
Coordinator; and to the State Bar of Montana.
      Dated this       day of August, 2021.



                                                             Chief Justice
    Justices




2